DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The phrase “fixedly mounted” now recited in claim 11 finds support in paragraph 0041 of the specification in the recitation “the high density pin 52 and the dampening sleeve 54 may be fixed in [] relation to each other . . . .”  This arrangement is an alternative to a slideably mounting arrangement between the pin and the sleeve.  The phrase “fixedly mounted” or fixed in relation to one another as opposed to a slideable relationship infers that the two elements once mounted are then fixed in those positions relative to one another.  That is, the inference is that there is a permeance to the mounting arrangement.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Rashid on August 18, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A cutting tool holder comprising:
a holder body comprising: 
opposing first and second side surfaces and a front surface extending therebetween; 
opposing top and bottom end surfaces extending between the first and second side surfaces;
a central longitudinal bisecting plane located between the first and second side surfaces and intersecting the front surface;
a cutting portion located at a top end of the front surface of the holder body; 
a first dampening aperture extending inward from the front surface of the holder body to a first dampening element abutment face, the first dampening aperture extending in a direction substantially parallel with the central longitudinal bisecting plane, the first dampening aperture including a first top inner surface and a first bottom inner surface spaced by [[an]]a first aperture slot, the first dampening aperture further including [[an]]a first engagement slot extending inward from the first dampening element abutment face; 
a first vibration dampening element, comprising a first dampening pin and a first dampening sleeve, received within the first dampening aperturesubstantially parallel with the central longitudinal bisecting plane, the first dampening pin received within the first dampening sleeve for dampening vibrations of the cutting tool holder;
a second dampening aperture extending inward from the front surface of the holder body to a second dampening element abutment face, the second dampening aperture extending in a direction substantially parallel with the central longitudinal bisecting plane, the second dampening aperture including a second top inner surface and a second bottom inner surface spaced by [[an]]a second aperture slot, the second dampening aperture further including [[an]]a second engagement slot extending inward from the second dampening element abutment face;
a second vibration dampening element, comprising a second dampening pin and a second dampening sleeve, received within the second dampening aperture substantially parallel with the central longitudinal bisecting plane, the second dampening pin received within the second dampening sleeve for dampening vibrations of the cutting tool holder;
a stiffening aperture disposed between the first dampening aperture and the second dampening aperture, the stiffening aperture having an inner surface extending inward from the front surface of the holder body to a stiffening element abutment face, the stiffening aperture extending in a direction substantially parallel with the central longitudinal bisecting plane; and
a stiffening element, comprising a stiffening pin without a dampening sleeve, received within the stiffening aperture for increasing a stiffness of the cutting tool holder, the stiffening element lying within and extending substantially parallel with the central longitudinal bisecting plane.  

2.	(Previously Presented) The cutting tool holder of Claim 1, wherein a length of one of the first vibration dampening element and the second vibration dampening element is greater than a diameter of the first vibration dampening element. 

3.	(Previously Presented) The cutting tool holder of Claim 2, wherein the length of one of the first vibration dampening element and the second vibration dampening element is at least 500 percent greater than the diameter of the first vibration dampening element.  

4.	(Previously Presented) The cutting tool holder of Claim 1, wherein a diameter of one of the first vibration dampening element and the second vibration dampening element is at least 50 percent of a thickness of the holder body.  

5.	(Previously Presented) The cutting tool holder of Claim 1, wherein a diameter of one of the first vibration dampening element and the second vibration dampening element is at least 75 percent of a thickness of the holder body.  

6.	(Canceled) 

7.	(Currently Amended) The cutting tool holder of Claim 1, wherein the first and second dampening pins of the first and second vibration dampening elements have a density greater than 5 g/cm3.

8.	(Currently Amended) The cutting tool holder of Claim 1, wherein the first and second dampening sleeves of the first and second vibration dampening elements comprises a viscoelastic material.  

9-10.	(Canceled)  

11.	(Currently Amended) The cutting tool holder of Claim 1, wherein the first dampening pin and the first dampening sleeve of the first element are slidably mounted to each other, and wherein the second dampening pin and the second dampening sleeve of the second vibration dampening element are slidably mounted to each other. 

12.	(Currently Amended) The cutting tool holder of Claim 1, wherein the first dampening pin and the first dampening sleeve of the first element are fixedly mounted to each other, and wherein the second dampening pin and the second dampening sleeve of the second vibration dampening element are fixedly mounted to each other.  

13.	(Canceled) 

14.	(Previously Presented) The cutting tool holder of Claim 1, wherein the first and second vibration dampening elements are formed of substantially similar materials.  

15-25.	(Canceled) 

Allowable Subject Matter
Claims 1-5, 7, 8, 11, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Hansson et al. (US Patent No. 6,113,319), Radoschek (SU 649514) and McCormick et al. (US Patent No. 9,630,258 B2), fail to disclose or suggest two vibrational damping elements comprising sleeved pins and a stiffening element comprising a sleeveless pin disposed between the sleeve pins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722